                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

MICHELE DAWN GOODIN                                                                       PLAINTIFF

vs.                                   Civil No. 2:19-cv-02002

COMMISSIONER, SOCIAL                                                                    DEFENDANT
SECURITY ADMINISTRATON

                                   MEMORANDUM OPINION

        Michele Dawn Goodin (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the

Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration (“SSA”) denying her

application for Disability Insurance Benefits (“DIB”) and a period of disability under Title II of

the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 7. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

      1. Background:

        Plaintiff protectively filed her disability application on January 4, 2017. (Tr. 31). In this

application, Plaintiff alleges being disabled due to anxiety, depression, nerve damage, a birth



1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 9. These
references are to the page number of the transcript itself not the ECF page number.
defect, “pinching my nerves off,” migraines, insomnia, and stomach issues. (Tr. 221). Plaintiff

alleged an onset date of October 10, 2016. (Tr. 31). This application was denied initially and

again upon reconsideration. (Tr. 89-105).

        After Plaintiff’s application was denied, Plaintiff requested an administrative hearing on

this application, and this hearing request was granted. (Tr. 47-84). On March 27, 2018, the SSA

held an administrative hearing in Fort Smith, Arkansas. Id. At this hearing, Plaintiff was present

and was represented by Iva Nell Gibbons. Id. Plaintiff and Vocational Expert (“VE”) Larry Seifert

testified at this hearing. Id.

        On May 2, 2018, after the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s application. (Tr. 28-46). The ALJ determined Plaintiff met the

insured status requirements of the Act through March 31, 2020. (Tr. 33, Finding 1). The ALJ

determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since October 10,

2016 (alleged onset date). (Tr. 33, Finding 2). The ALJ determined Plaintiff had the following

severe impairments: degenerative disc disease (disorders of the back discogenic and degenerative);

COPD; anxiety disorders; depressive disorders; and obesity. (Tr. 33, Finding 3). Despite being

severe, the ALJ also determined Plaintiff did not have an impairment or combination of

impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (Tr. 33-35, Finding 4).

        In his decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

Residual Functional Capacity (“RFC”). (Tr. 35-39, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:
       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) except occasionally able to climb ramps, stairs, ladders, ropes or
       scaffolds. She can occasionally balance, stoop, kneel, crouch and crawl. She must
       avoid concentrated exposure to fumes, odors, dust, gas and poorly ventilated areas.
       She should avoid hazardous machinery and unprotected heights. She can perform
       work where interpersonal contact is incidental to the work performed, the
       complexity of tasks is learned and performed by rote with few variables and little
       judgment involved and the supervisions required is simple, direct and concrete.

Id.

       The ALJ found Plaintiff was born on December 29, 1974 and was forty-one (41) years old

on her alleged disability onset date. (Tr. 39, Finding 7). Such a person is defined as a “younger

individual” under 20 C.F.R. § 404.1563(c) (2008). Id. The ALJ determined Plaintiff had at least

a high school education and was able to communicate in English. (Tr. 40, Finding 8).

       The ALJ evaluated her Past Relevant Work (“PRW”) and determined Plaintiff did not

retain the capacity to perform her PRW. (Tr. 39, Finding 6). The ALJ then determined whether

Plaintiff retained the capacity to perform other work existing in significant numbers in the national

economy. (Tr. 40, Finding 10). The VE testified at the administrative hearing on this issue. Id.

       Based upon that testimony, the ALJ determined Plaintiff retained the capacity to perform

the following occupations: (1) content checker (light, unskilled) with about 14,108 such jobs

nationwide; (2) merchandise marker (light, unskilled) with about 288,556 such jobs nationwide;

or (3) warehouse checker (light, unskilled) with approximately 25,029 such jobs nationwide. (Tr.

40). Because Plaintiff retained the capacity to perform this other work, the ALJ determined

Plaintiff had not been under a disability, as defined by the Act, from October 10, 2016 through the

ate of his decision or through May 2, 2018. (Tr. 41, Finding 11).
       Plaintiff requested the Appeals Council’s review of the ALJ unfavorable disability

determination. On November 7, 2018, the Appeals Council declined to review the ALJ’s disability

determination. (Tr. 1-7). On January 2, 2019, Plaintiff filed the present appeal. ECF No. 1. The

Parties consented to the jurisdiction of this Court on January 3, 2019. ECF No. 7. This case is

now ready for decision.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The
Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       In her appeal brief, Plaintiff raises the following four arguments for reversal: (1) the ALJ

erred by failing to properly develop the evidence; (2) the ALJ failed to consider evidence which

fairly detracted from his findings; (3) the ALJ failed to properly evaluate her RFC; and (4) the ALJ

erred in his Step Five determination. ECF No. 11 at 1-21.
        As a part of her RFC argument, Plaintiff also claims the ALJ erred in assessing her

credibility. ECF No. 11 at 14-16. As an initial matter, the Court notes that in assessing the

credibility of a claimant, the ALJ is required to examine and to apply the five factors from Polaski

v. Heckler, 739 F.2d 1320 (8th Cir. 1984) or from 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929. 2

See Shultz v. Astrue, 479 F.3d 979, 983 (2007). The factors to consider are as follows: (1) the

claimant’s daily activities; (2) the duration, frequency, and intensity of the pain; (3) the

precipitating and aggravating factors; (4) the dosage, effectiveness, and side effects of medication;

and (5) the functional restrictions. See Polaski, 739 at 1322.

        The factors must be analyzed and considered in light of the claimant’s subjective

complaints of pain. See id. The ALJ is not required to methodically discuss each factor as long

as the ALJ acknowledges and examines these factors prior to discounting the claimant’s subjective

complaints. See Lowe v. Apfel, 226 F.3d 969, 971-72 (8th Cir. 2000). As long as the ALJ properly

applies these five factors and gives several valid reasons for finding that the Plaintiff’s subjective

complaints are not entirely credible, the ALJ’s credibility determination is entitled to deference.

See id.; Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). The ALJ, however, cannot discount

Plaintiff’s subjective complaints “solely because the objective medical evidence does not fully

support them [the subjective complaints].” Polaski, 739 F.2d at 1322.




2
 Social Security Regulations 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929 require the analysis of two
additional factors: (1) “treatment, other than medication, you receive or have received for relief of your
pain or other symptoms” and (2) “any measures you use or have used to relieve your pain or symptoms
(e.g., lying flat on your back, standing for 15 to 20 minutes every hour, sleeping on a board, etc.).”
However, under Polaski and its progeny, the Eighth Circuit has not yet required the analysis of these
additional factors. See Shultz v. Astrue, 479 F.3d 979, 983 (2007). Thus, this Court will not require the
analysis of these additional factors in this case.
        When discounting a claimant’s complaint of pain, the ALJ must make a specific credibility

determination, articulating the reasons for discrediting the testimony, addressing any

inconsistencies, and discussing the Polaski factors. See Baker v. Apfel, 159 F.3d 1140, 1144 (8th

Cir. 1998). The inability to work without some pain or discomfort is not a sufficient reason to find

a Plaintiff disabled within the strict definition of the Act. The issue is not the existence of pain, but

whether the pain a Plaintiff experiences precludes the performance of substantial gainful activity.

See Thomas v. Sullivan, 928 F.2d 255, 259 (8th Cir. 1991).

        In the present action, the Court finds the ALJ did not provide sufficient reasons for

discounting Plaintiff’s subject complaints. In his opinion, the ALJ merely provided the following

routine statement regarding those allegations:

        After careful consideration of the evidence, the undersigned finds that the
        claimant’s medically determinable impairments could reasonably be expected to
        cause the alleged symptoms. However, the claimant’s statements concerning the
        intensity, persistence and limiting effects of these symptoms are not entirely
        consistent with the medical evidence and other evidence in the record for the
        reasons explained in this decision. The claimant’s subjective allegations and
        complaints with regard to pain and other maters have been evaluated utilizing the
        criteria set out in the case of Polaski vs. Heckler, 751 F.2d 943 (8th Circuit 1984),
        Social Security Ruling 16-3p, regulation 20 CFR 404.1529 and other relevant
        authority.

(Tr. 38).

        Based upon this review, the Court finds the ALJ discounted Plaintiff’s subjective

complaints based upon her medical records. See Polaski, 739 F.2d at 1322 (holding a claimant’s

subjective complaints cannot be discounted “solely because the objective medical evidence does

not fully support them [the subjective complaints]”). Accordingly, because the ALJ provided an
insufficient basis for discounting Plaintiff’s subjective complaints, this case must be reversed and

remanded.

4.     Conclusion:

       Based on the foregoing, the undersigned finds the ALJ’s RFC determination and credibility

analysis are not supported by substantial evidence in the record. As such, this case is reversed and

remanded for further findings consistent with this opinion. A judgment incorporating these

findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 22nd day of January 2020.

                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE
